PER CURIAM: In this case the trial court denied a free transcript for appeal on the ground that defendant was at liberty on a $60,000 appeal bond, for which his family had posted $6,000 cash. The appellate court also denied his request. Leave to appeal is allowed and, in the exercise of this court’s supervisory jurisdiction, the trial court is directed to consider defendant’s motion for a free transcript without regard to the fact that defendant is at liberty on bail. See People ex rel. Baker v. Power (1975), 60 Ill. 2d 151. Supervisory order entered.